Reversing.
The appellant brought this suit against the appellees for personal injuries sustained by her while riding as a guest in the automobile of the appellees and occasioned, as alleged in the petition, by the negligence in its operation. A demurrer was sustained to the petition, and the appellant having declined to plead further, her petition was dismissed, and she has appealed.
The lower court based its action solely on chapter 85 of the Acts of 1930, which later became subsection 7 of section 12 of the Supplement to the 1930 Statutes, and which provided:
  "No person transported by the owner or operator of a motor vehicle, as his guest, without payment for such transportation shall have a cause of action for damages against such owner or operator for *Page 342 
any injuries received, death, or any loss sustained, in case of accident, unless such accident shall have resulted from an intentional act on the part of said owner or operator."
Since the decision of the trial court on this demurrer, this court has held that act unconstitutional in the case of Ludwig v. Johnson, 243 Ky. 534, 49 S.W.2d 347, which, being true, it results that the judgment of the lower court must be, and it is hereby, reversed, with instructions to overrule the demurrer to the petition, and for further proceedings consistent with this opinion.